Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered March 25, 1992, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and two counts of robbery in the first degree, and sentencing him to consecutive terms of 8⅓ to 25 years, 6 to 18 years, and 6 to 18 years, respectively, unanimously affirmed.
The sentencing court properly denied defendant’s application for substitution of counsel, the plea minutes belying his conclusory claim that his attorney did not fully apprise him of *504the consequences of pleading guilty (see, People v Braun, 167 AD2d 164). Nor should defendant’s sentence be reduced in the interest of justice. When he failed to perform under a cooperation agreement, the court, by the terms of that agreement, was no longer bound to impose the promised sentence. The sentence ultimately imposed reflects the gravity of defendant’s crimes (see, People v Mickens, 215 AD2d 322, lv denied 86 NY2d 798). Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.